O’Donnell, J.,
dissenting.
{¶ 105} In my view, this court has prematurely accepted review over a very limited but important constitutional issue regarding the establishment and operation of community schools statewide, and the majority has considered it on a scant record. Even a cursory reading of the majority and dissenting opinions reveals the complexity of the issue and the divergent positions taken by the members of the judiciary who have reviewed it at all levels. Regrettably, appellants have not fully developed this record, as the trial court originally bifurcated the case into the legal issues, which are allegedly before us, and the remaining factual issues, which are still before the trial judge.
{¶ 106} The better course would have been to deny review and later accept the case in its entirety. The majority opinion states, “The appellants have not presented clear and convincing evidence that community schools are raiding local funds that school districts are otherwise entitled to receive.” ¶ 39. Justice Resnick’s opinion assumes the point, stating that R.C. Chapter 3314 “creates a jumble of ad hoc community schools that flourish on state funds otherwise inuring to the account of district schools.” ¶ 95.
{¶ 107} I cannot understand how a constitutional review of a legal issue may be resolved on a yet-to-be-developed record of whether local or state tax money is or is not being diverted to community schools under the funding formula. This appears to me to be a factual question capable of being resolved by presentation of evidence, and the court of appeals, at least in part, so held.
{¶ 108} I did not vote to accept this case, because I believed the record needed development, despite the entreaties from both parties to resolve the constitutional issue. I still believe that to be the correct course for this court to follow, i.e., to dismiss this appeal as having been improvidently accepted, to await further record development, and to approach the entire case on a complete record.
{¶ 109} I would therefore dismiss this appeal as having been improvidently accepted.
APPENDIX A
{¶ 110} According to the Legislative Service Commission memorandum No. R-125-1824, community schools are not exempt from the requirements of the following Revised Code sections:
{¶ 111} “9.90 and 9.91 Provision regarding insurance benefits for educational employees.
*594{¶ 112} “Chapter 102 Ohio Ethics Law (except that a member of a community school governing board specifically may also be an employee of the board and may have an interest in a board-executed contract that is not a contract with a for-profit firm for the operation of management of a school under the auspices of the governing board (R.C. 3314.03(A)(ll)(e)).
{¶ 113} “109.65, 3313.672, and 3313.96 Requirements for missing children reporting, information, and student fingerprinting.
{¶ 114} “Chapter 117. State fiscal auditing requirements.
{¶ 115} “121.22 The Public Meetings (‘Sunshine’) law.
{¶ 116} “149.43 The Public Records Law.
{¶ 117} “Chapter 1347. Ohio Privacy Law.
{¶ 118} “2151.358 Procedures pertaining to school records of adjudicated delinquents after their court records are expunged.
{¶ 119} “2151.421 Child abuse reporting requirements.
{¶ 120} “2313.18 Employment protection for employees on jury duty.
{¶ 121} “Chapter 2744. The Sovereign Immunity Law for public employees.
{¶ 122} “3301.0710 and 3301.0711 Statewide achievement testing.
{¶ 123} “3301.0712 Phase-in of achievement tests.
{¶ 124} “3301.0714 Education Management Information System (EMIS) requirements (as prescribed by Department of Education rules adopted under R.C. 3314.17).
{¶ 125} “3301.0715 Administration and scoring of statewide diagnostic assessments and provision of intervention services.
{¶ 126} “3302.04 Requirement to develop a continuous improvement plan for certain schools that fail to meet annual yearly progress and to take other actions (such as installing a new curriculum and reconstituting schools) for schools that persistently do not demonstrate improvement, to the extent and manner prescribed in R.C. 3314.03(A)(24).
{¶ 127} “Chapter 3307. State Teachers Retirement System.
{¶ 128} “Chapter 3309. School Employees Retirement System.
{¶ 129} “3313.205 Requirement to adopt a policy on notification of a parent when the parent’s child is absent from school.
{¶ 130} “3313.375 Authorization and procedures for entering into lease-purchase contracts for the acquisition of facilities (in the same manner as school districts and educational service centers).
{¶ 131} “3313.450 Requirement to adopt a policy on parent involvement in schools.
*595{¶ 132} “3313.50 Record requirements relating to student hearing and vision testing.
{¶ 133} “3313.602(D) Requirement that each school devote one hour to observance of Veteran’s [sic] Day.
{¶ 134} “3313.608 ‘Third grade reading guarantee.’
{¶ 135} “3313.6012 Requirement to have policy on academic ‘prevention/intervention’ services.
{¶ 136} “3313.61, 3313.611, 3313.614, and 3313.615 Requirement to award diploma to students meeting the testing criteria and completing the high school curriculum. (Community schools are not subject to the Revised Code’s curriculum requirements. They set their own curricula.)
{¶ 137} “3313.643 Requirement that students and teachers wear industrial eye protection in certain industrial courses or activities.
{¶ 138} “3313.648 Prohibition on offering monetary payment of other in-kind gift to a student or a student’s parent or guardian as an incentive for that student to enroll in a school.
{¶ 139} “3313.66, 3313.661, and 3313.662 Student suspension, expulsion, and permanent exclusion requirements.
{¶ 140} “3313.67 Requirement to keep records of student immunizations.
{¶ 141} “3313.671 Prohibition against allowing a student to remain in school longer than 14 days without submitting immunization records or evidence that immunization is in progress (except that the parental right to excuse a child from immunization for religious reasons applies).
{¶ 142} “3313.672 Requirement to request records from a child’s previous school.
{¶ 143} “3313.673 Screening of new kindergartners and first-graders in hearing, vision, speech and communication, and health.
{¶ 144} “3313.69 Requirement to include hearing and vision screening if school opts to have any dental and medical screening.
{¶ 145} “3313.71 Tuberculin testing requirements.
{¶ 146} “3313.712 Requirement to provide the parent of every enrolled student a statutorily prescribed blank emergency medical authorization form.
{¶ 147} “3313.716 Requirement that public schools permit students to self-administer asthma medication.
{¶ 148} “3313.80 Requirement to display the national flag.
{¶ 149} “3314.011 Community school fiscal officer education requirements.
*596{¶ 150} “3314.03(A)(6)(b) Requirement that a community school automatically withdraw from enrollment any student who has failed without legitimate excuse to participate in 105 consecutive hours of offered learning opportunities.
{¶ 151} “3314.031 Requirement that ‘Internet and other computer-based community schools’ use a filtering device or software to block access to materials that are obscene or harmful to juveniles on all computers provided to students for instructional use.
{¶ 152} “3314.032 Requirement that an ‘Internet and other computer-based community schools’ provide one computer to each student enrolled in the school unless a parent with more than one child from the parent’s household enrolled in the school waives that right.
{¶ 153} “3314.041 Requirement that each community school distribute to parents of students at the time the students enroll in school a written statutorily-prescribed statement explaining that the school is a public school and that students are subject to achievement testing and other statutory requirements.
{¶ 154} “3319.073 Requirement for teacher in-service training in child abuse prevention.
{¶ 155} “3319.22 to 3319.30 and 3319.301 Teacher licensing requirements.
{¶ 156} “3319.321 Requirements for confidentiality of student information.
{¶ 157} “3319.39 Requirements for criminal records checks of job applicants.
{¶ 158} “3321.01 Requirements relating to admittance of children to kindergarten and first grade.
{¶ 159} “3321.13 Reporting requirements related to a child withdrawing from school; requirement to report certain withdrawn students to the Registrar of Motor Vehicles.
{¶ 160} “3321.14, 3321.17, 3321.18, 3321.19, and 3321.191 Compulsory School Law enforcement requirements.
{¶ 161} “Chapter 3323. Requirements related to special education.
{¶ 162} “3327.10 School bus driver qualifications.
{¶ 163} “Chapter 3365. Requirement to participate in Post-Secondary Enrollment Options Program.
{¶ 164} “3365.041 Requirement that governing authority of a community school that expels a student notify the pertinent higher education institution that the student attends under the Post-Secondary Enrollment Options Program.
{¶ 165} “Chapter 3742. Requirements to take actions to prevent lead poisoning and to control lead hazard in schools.
{¶ 166} “4111.17 Ohio Equal Pay Law (anti-discrimination related to wages).
*597{¶ 167} “Chapter 4112. Ohio Civil Rights Act.
{¶ 168} “4113.52 Ohio Whistleblower Law.
{¶ 169} “Chapter 4117. The state Collective Bargaining Law (as prescribed in R.C. 3314.10(A)(2) and (3)).
{¶ 170} “Chapter 4123. Workers’ Compensation Law.
{¶ 171} “Chapter 4141. Unemployment Compensation Law.
{¶ 172} “Chapter 4167 State Occupational Safety and Health Law.
{¶ 173} “5705.391 Requirements for five-year projections of school district revenues and expenditures.
(¶ 174} “In addition, community schools must comply with any laws or rules that ‘grant certain rights to parents’ [R.C. 3314.04] and with health and safety standards established by law for school buildings [R.C. 3314.05].” (Footnotes omitted.)
{¶ 175} “It should be noted that community schools are subject to any and all federal laws which apply to schools and employers generally — for example, FERPA [the Family Educational Rights and Privacy Act, Section 1232g, Title 20, U.S.Code] and the various federal anti-discrimination laws. Moreover, as public schools, community schools are subject to all the constitutional constraints that apply to governmental bodies — for example, the obligation to recognize freedom of speech and association, and to provide due process and equal protection of the laws. It is also important to recognize that community schools are subject to the federal law relating to the education of children with disabilities (IDEA) [Sections 1401 et seq., Title 20, U.S.Code] and to have the primary responsibility for providing a free appropriate public education (FAPE) [Sections 1401(8) and 1412(a)(1), Title 20, U.S.Code] for such children under the provisions of that law.” (Footnotes omitted.) Carey, Anderson’s Ohio School Law Guide (2006) 48, Section 2.27.
APPENDIX B
{¶ 176} According to Legislative Service Commission memorandum No. R-125-1824, community schools are exempt from the following requirements:
{¶ 177} “124.01 et seq. Civil Service Law (related to nonteaching employees in city school districts.)
{¶ 178} “133.01 et seq. Uniform Public Securities Law (However, other than borrowing for facilities acquisition under loans guaranteed by the state, community schools may not issue notes with a duration longer than one fiscal year.)
{¶ 179} “Chapter 135. Uniform Depository Act.
{¶ 180} “149.351 and 149.41 Requirements on retention of school records and establishing a records commission.
*598{¶ 181} “3301.07 State Board of Education minimum standards covering the assignment of professional personnel according to training and qualifications; instructional materials and equipment, including library facilities; proper organization, administration, and supervision of schools; buildings and grounds (other than any building health and safety standards); admission and promotion of students; driver education courses; phonics instruction; instruction in energy and resource conservation; and reporting requirements.
{¶ 182} “3301.072 Training requirements for school treasurers and business managers.
{¶ 183} “3301.073 Required receipt of State Board technical assistance in school budgeting and finances.
{¶ 184} “3301.078 25-pupil class size limit for bilingual multicultural classes.
{¶ 185} “3301.0719 Required receipt of services under any educational service center plan of service.
{¶ 186} “3301.16 School chartering requirements.
{¶ 187} “3301.17 Driver education course standards.
{¶ 188} “3301.52 to 3301.59 Preschool program standards and licensing (other than parental access rights).
{¶ 189} “Chapter 3302. Performance indicators for school districts, except that community schools ‘to the extent possible’ must comply with R.C. 3302.04, which requires continuous improvement plans and other actions and sanctions for schools that fail to meet annual yearly progress, in the manner prescribed in R.C. 3314.03(A)(24).
{¶ 190} “Chapter 3311. Requirements related to the formation and territory of school districts and educational service center financing districts.
{¶ 191} “3311.29 Requirement to maintain grades kindergarten through twelve.
{¶ 192} “3313.01 to 3313.17 and 3313.18 Requirements related to the membership, organization, and operation of school boards.
{¶ 193} “3313.174 Requirement to appoint a business advisory council.
{¶ 194} “3313.20 Requirement to make rules necessary for the governing of employees, students, and other persons entering a school; to post the school entry rules; and to have a written policy on employees’ attendance at professional meetings.
{¶ 195} “3313.201 Requirement to purchase liability insurance (though the community schools law has its own provision requiring a community school to purchase liability insurance (3314.03(ll)(b)).)
{¶ 196} “3313.202 Requirements related to the provision of life, health, accident, and legal insurance benefits for school district employees.
*599{¶ 197} “3313.208 and 3313.209 Latchkey program operating requirements.
{¶ 198} “3313.211 Requirement to pay full-time employees while on jury duty.
{¶ 199} “3313.22 to 3313.32 Requirements related to the appointment, conduct, and duties of school district treasurers.
{¶ 200} “3313.35 Requirements concerning who is legal counsel for school boards.
{¶ 201} “3313.372 Requirements related to installment payment contracts for energy conservation measures for school facilities.
{¶ 202} “3313.373 Requirements related to shared-savings contracts for energy savings measures for school facilities.
{¶ 203} “3313.41 Disposal of real and personal property requirements.
{¶ 204} “3313.44 Real and personal property tax exemption for school districts.
{¶ 205} “3313.46 (and related sections in Chapter 153) Competitive Bidding Law regarding school building projects.
{¶ 206} “3313.47 Vesting of management and control of schools in the board of education.
{¶ 207} “3313.471 Prohibition of nonuniform restrictions on the presentation of career information to students.
{¶ 208} “3313.48 Standards for minimum school year and minimum school day (although community schools are required to provide 920 hours of instruction annually (R.C. 3314.03(A)(ll)(a))); requirement that education be provided free of charge (though a community school is prohibited from charging tuition (R.C. 3314.08(1))).
{¶ 209} “3312.481 Requirements related to alternative calendars for schools.
{¶ 210} “3313.482 Contingency plan requirement for making up calamity days.
{¶ 211} “3313.483, 3313.487 to 3313.4810 Prohibition against closing schools for financial reasons; requirements and procedures related to school financial crises and resulting loans.
{¶ 212} “3313.49 Student assignment requirements when a school is suspended.
{¶213} “3313.51 Check writing and deposit requirements related to school treasurers.
{¶214} “3313.53 Requirements related to employing certificated persons for pupil-activity programs.
{¶ 215} “3313.531 and 3313.532 Adult high school continuation program requirements.
{¶ 216} “3313.534 Requirement for ‘zero-tolerance’ discipline policies; requirement that Big 8 and certain other school districts establish alternative schools.
*600{¶ 217} “3313.536 Requirement to adopt comprehensive school safety plan.
{¶ 218} “3313.55 Requirements related to schooling for persons with epilepsy.
{¶ 219} “3313.56 Part-time schooling requirements for programs provided to students with age and schooling certificates.
{¶ 220} “3313.60 School course of study requirement (except that the parental rights to excuse a child from certain instructional topics and to examine instructional materials and other documents apply.)
{¶ 221} “3313.601 Prohibition against barring teachers from providing periods for programs or meditation on moral, philosophical, or patriotic themes (except that the parental right to excuse a child from these programs applies.)
{¶ 222} “3313.602(A) Requirement to have a policy regarding the recitation of the pledge of allegiance to the flag.
{¶ 223} “3313.602(B) and (C) Requirement that the ‘principles of democracy and ethics’ are emphasized and discussed in appropriate parts of the curriculum and to encourage a school’s employees to be cognizant of their roles to instill in students ‘democratic and ethical ideals’.
{¶ 224} “3313.603 High school curriculum requirements.
{¶ 225} “3313.604 Recognition of American Sign Language as a foreign language in schools.
{¶ 226} “3313.605 Implementation requirements for school districts electing to offer community service, education programs under federal law.
{¶ 227} “3313.609 Requirements to retain certain chronic truants.
{¶ 228} “3313.6011 Requirement that venereal disease education, which is a component of health education, emphasize sexual abstinence.
{¶ 229} “3313.613 Requirement to award high school credit to a student for successful completion of a post-secondary course outside of regular school hours.
{¶ 230} “3313.62 Definitions of ‘school year,’ ‘school month,’ and ‘school week’.
{¶ 231} “3313.63 Specification of school holidays.
{¶ 232} “3313.64 and 3313.65 School admission requirements related to the payment of tuition; tuition payment and charging requirements between school districts.
{¶ 233} “3313.642 Requirement for certain districts to furnish needy students with materials used in a course of instruction other than the necessary textbooks or electronic textbooks.
{¶ 234} “3313.646 Requirements and prohibitions related to establishment of preschool programs.
*601{¶ 235} “3313.70 Prohibition against appointment of a school board member as school physician, dentist, or nurse.
{¶ 236} “3313.713 Requirements related to administering prescription drugs to students (except that the parental right to have a school administer prescription drugs to a child only after requesting it in writing applies.)
{¶ 237} “3313.714 Requirement, upon request from the Department of Job and Family Services, to operate a ‘healthcheck’ program for students covered by Medicaid (except that the parental right to excuse a child from a healthcheck examination applies.)
{¶ 238} “3313.75 Prohibition against renting or leasing a school building so as to interfere with the public schools of the district or for any purpose other than authorized by law.
{¶ 239} “3313.751 Prohibition against students smoking in any area controlled by a school board; requirement that a school board have a disciplinary policy to enforce the smoking prohibition.
{¶ 240} “3313.752 Requirement that a warning about anabolic steroids be posted in school locker rooms.
{¶ 241} “3313.76 to 3313.79 Requirements related to the use of school buildings by the public when not being used for school purposes.
{¶ 242} “3313.81 Requirements related to food service operations and meals for the elderly.
{¶ 243} “3313.811 Prohibition against the sale of anything for profit on school premises unless all profits are used for a school purpose or for a school activity.
{¶ 244} “3313.813 State Board of Education standards for school food programs (except that any health or safety standards related to school facilities apply.)
{¶ 245} “3313.814 Requirement for school boards to have a policy governing the types of food sold on school premises.
{¶ 246} “3313.815 Requirement to have an employee trained in the Heimlich Maneuver during periods food is being served to students.
{¶ 247} “3313.841 and 3313.842 Requirements related to sharing certain services cooperatively with other districts and operating joint education programs.
{¶ 248} “3313.843 Requirements related to receiving services provided by educational service centers.
{¶ 249} “3313.85 Requirement that the probate court, or in some cases the educational service center, perform functions that a school board fails to perform.
{¶ 250} “3313.871 Fee limits for school district participation in accrediting associations.
*602{¶ 251} “3313.90, 3313.91, and 3313.911 Vocational education requirement.
(¶ 252} “3313.92 Requirements related to joint construction projects between school districts.
{¶ 253} “3313.93 Prohibition against students being paid for work in a school district occupational work adjustment laboratory from being considered employees for purposes of school employee retirement law, nonteaching employee contract law, unemployment compensation law, and workers’ compensation law (apparently meaning that students in such a program operated by a community school are considered employees and, therefore, presumably are subject to whatever law is applicable to other community school employees.)
{¶ 254} “3313.941 Requirement to include a ‘multiracial’ category in any statistics on race gathered for state or school district purposes.
{¶ 255} “3313.95 Contract requirements for police services in alcohol and drug prevention programs.
{¶ 256} “3313.97 Intradistrict open enrollment requirements (except the requirement that parents receive information about the program — presumably in the district in which the community school is located — applies.)
{¶ 257} “3313.98, 3313.981, 3313.982, and 3313.983 Interdistrict open enrollment requirements (except the requirement that parents receive information about the program applies.)
{¶ 258} “3315.02 to 3315.05 Requirements related to the administration of funds for bond indebtedness (other than bonds secured by tax revenues, which community schools are prohibited from issuing (R.C. 3314.08(H))).
{¶ 259} “3315.062 Requirements related to the provision and funding of student activity programs.
{¶ 260} “3315.07 Requirements related to the publishing of school materials for the public; prohibition against using public funds to support or oppose the passage of a school levy or bond issue or to compensate any district employee for time spent on supporting or opposing a levy or bond issue.
{¶261} “3315.08 Requirements related to the payment of employee salaries and the administration of a payroll account.
{¶ 262} “3315.09 Limitation of only a one-year contract with a college or museum for the provision of instructional programs to students.
{¶ 263} “3315.091 Requirements and limitations related to contracting with a driver training school for the provision of driver education.
{¶ 264} “3315.10 Requirements related to the management and control of certain property held in trust for educational purposes.
*603{¶ 265} “3315.11 to 3315.14 Requirements related to establishing and administering a school building replacement fund.
{¶ 266} “3315.15 Requirements related to school board service funds for paying school board members’ expenses in the performance of their duties.
{¶ 267} “3315.17 and 3315.171 Requirement to maintain a Textbook and Instructional Materials Fund.
{¶ 268} “3315.18 and 3315.181 Requirement to maintain a Capital and Maintenance Fund.
{¶ 269} “3315.19 Requirements regarding election of set-aside amounts.
{¶ 270} “3315.29 to 3315.31 (and related 501.01 to 501.14) Requirements related to common school funds.
{¶ 271} “3315.37 Requirements related to school district teacher education loan programs.
{¶ 272} “3315.40 to 3315.42 Requirements related to establishing and maintaining a school district education foundation fund.
{¶ 273} “3317.01 Requirements for the receipt of state education funds, including levying 20 mills, providing instruction for the minimum number of school days, and paying teachers according to the state minimum teachers salary schedule; requirement to comply with all school law and State Board rules in order to participate in the state basic aid funding program.
{¶274} “3317.011 to 3317.0213 Requirements that school districts be paid specified amounts of state funds (section 3314.08 establishes a method of calculating the amount of state funding for community schools.)
{¶ 275} “3317.022(C)(5) Requirement that a school district spend the total amount of per pupil state funding (formula and weighted additional amounts) it receives for disabled students on special education and related services for those students.
{¶ 276} “3317.023(B) and (C) Requirement that a school district’s districtwide pupil to teacher ratio be no more than 25 to 1.
{¶ 277} “3317.023(D) Requirement that a school district employ five full-time-equivalent educational service personnel (including elementary school art, music, and physical education teachers, counselors, librarians, visiting teachers, school social workers, and school nurses) for each 1,000 pupils in the regular student population.
{¶ 278} “3317.029 Spending restrictions on disadvantaged pupil impact aid (DPIA).
{¶ 279} “3317.03 and 3317.033 Requirements related to reporting school average daily membership and maintaining school records (except that under R.C. *6043314.08, in order to receive state payments, community schools must report the number of students enrolled.)
{¶ 280} “3317.04 Funding requirements related to the transfer of school district territory or the consolidation of districts.
{¶ 281} “3317.06 Funding, requirements, and prohibitions related to auxiliary services for chartered nonpublic schools.
{¶ 282} “3317.061 Requirement to annually report licensed employees to the State Board.
{¶ 283} “3317.07 Funding for school bus purchases.
{¶ 284} “3317.08 to 3317.082 Tuition calculation requirements.
{¶ 285} “3317.11 Requirements to receive services from an educational service center (formerly county school boards.)
{¶ 286} “3317.12 Nonteaching employee salary schedule requirement.
{¶ 287} “3317.13 State minimum teachers salary schedule requirement.
{¶ 288} “3317.14 School district teachers salary schedule requirement.
{¶ 289} “3317.15 Requirements specifying the number of speech-language pathologists and school psychologists a school district must hire.
{¶ 290} “3317.62 to 3317.64 Requirements related to loans from the lottery profits education fund under certain circumstances.
{¶ 291} “Chapter 3318. School Facilities Assistance Law (except for a program under which community school loans for classroom facilities may be guaranteed by the state for up to 15 years (R.C. 3318.50).)
{¶ 292} “3319.01 and 3319.011 Requirements related to school superintendent employment.
{¶ 293} “3319.02 Requirements related to employment of assistant superintendents, principals, assistant principals, and other administrators.
{¶ 294} “3319.03 to 3319.06 Requirements related to employment of school district business managers.
{¶ 295} “3319.07, 3319.08, and 3319.09 to 3319.111 Teacher employment and contract requirements.
{¶ 296} “3319.071 Prohibition against requiring teachers to participate in professional development programs.
{¶ 297} “3319.072 Teacher lunch period requirement.
{¶ 298} “3319.081 to 3319.087 Employment requirements for nonteaching employees.
{¶ 299} “3319.088 Educational aide employment requirements.
*605{¶ 300} “3319.10 Substitute teacher employment requirements.
{¶ 301} “3319.12 Annual professional staff salary notice requirements; requirements related to the transfer of administrators to other positions.
{¶ 302} “3319.13 to 3319.143 Leave of absence requirements for teachers and nonteaching employees, including professional development leave, sick leave, military leave, personal leave, and assault leave.
{¶ 303} “3319.15 Teacher termination of contract requirements.
{¶ 304} “3319.16 and 3319.161 School board termination of teacher contract requirements.
{¶ 305} “3319.17 Reduction in teaching force requirements.
{¶ 306} “3319.171 Requirements related to administrative personnel suspension policy.
{¶ 307} “3319.18 and 3319.181 Requirements related to employment of teachers and nonteaching employees when school district territory is transferred or districts are consolidated.
{¶ 308} “3319.21 Prohibition against a school board participating in a contract employing a relative of a school board member; requirement that these contracts and any contracts in which a board member has a pecuniary interest are void.
{¶ 309} “3319.32 Student record keeping requirements.
{¶ 310} “3319.322 Student photograph requirements for student records.
{¶ 311} “3319.33 Statistical reporting requirements to the State Board.
{¶ 312} “3319.35 and 3319.37 Penalties and consequences for failure to submit reports to the State Board.
{¶ 313} “3319.36 Prohibition against paying a nonlicensed teacher (except R.C. 3314.03(A)(10) requires teachers in community schools to be licensed under sections 3319.22-3319.31.)
{¶ 314} “3319.41 School corporal punishment policy requirements and authorization.
{¶ 315} “3319.45 Requirement that school principal report certain offenses committed by students.
{¶ 316} “3321.02 to 3321.12 Requirements related to the enforcement of student compulsory attendance law; requirements related to students with age and schooling certificates.
{¶ 317} “Chapter 3324. Identification of gifted children and development of service plan.
{¶ 318} “3327.01 to 33276.05 Student transportation requirements (Sections 3314.09 and 3314.091 require a school district to transport its students to *606community schools in the same manner districts are required to transport students to other schools unless the district has entered into an agreement with a community school under which the community school provides student transportation.)
{¶ 319} “3327.06 Tuition collection requirements and provisions related to the unauthorized attendance of students.
{¶ 320} “3327.08 Competitive Bidding Law regarding school bus purposes
{¶ 321} “3327.09 Motor vehicle insurance requirement (though community schools must provide for liability insurance (R.C. 3314.03(A)(ll)(b))).
{¶ 322} “3327.11 Requirements related to paying the cost of a student’s room and board in certain circumstances.
{¶ 323} “3327.13 Requirements related to leasing buses for transporting nonpublic school students to and from school activities.
{¶ 324} “3327.14 Requirements related to providing transportation for senior citizen and adult education group.
{¶ 325} “3327.15 Restrictions on use of school vehicles out of state.
{¶ 326} “3327.16 Requirements related to volunteer bus rider assistance programs; requirement to provide school bus rider instruction programs.
{¶ 327} “3329.01 to 3329.08 All requirements related to the selection and purchase of school textbooks and electronic textbooks.
{¶ 328} “3329.09 Requirements related to the accessibility and distribution of textbooks to students (except the parent’s right to buy textbooks for a child at no more than 10% over the school district’s cost applies.)
{¶ 329} “3329.10 Prohibition against a superintendent, supervisor, principal, or teacher acting as a school textbook sales agent.
{¶ 330} “Chapter 3331. Requirements related to the issuing and administration of age and schooling certificates (except the parental right, under 3331.13, to obtain a child’s school records upon request for purposes of an age and schooling certificate applies.)
{¶ 331} “Title 35 (various sections) Elections Law related to school board elections and elections on tax levies and bond issues.
{¶ 332} “4104.05(A) and (B) Requirement to employ a licensed boiler operator under certain circumstances unless, this requirement is considered to be a facility safety issue.
{¶ 333} “5705.412 Requirement to attach certificate of available resources to school district appropriation measures, contracts, and purchase orders.”
Ulmer Berne, L.L.P., and Donald J. Mooney Jr., for appellants and crossappellees.
Jim Petro, Attorney General, Douglas R. Cole, State Solicitor, Stephen P. Carney, Senior Deputy Solicitor, and Roger F. Carroll, Assistant Attorney General, for state appellees and cross-appellants.
Jones Day, Fordham E. Huffman, and Chad A. Readier, for community-school appellees and cross-appellants.
Isaac, Brandt, Ledman & Teetor, L.L.P., David G. Jennings, and Mark Landes, for appellee University of Toledo Charter School Council.
Chester, Willcox & Saxbe, L.L.P., Donald C. Brey, and Charles R. Saxbe; Brennan, Manna & Diamond, L.L.C., John B. Schomer, and Leigh A. Maxa, for appellee and cross-appellant White Hat Management.
Louis B. Geneva Co., L.P.A., and M. Jayne H. Geneva, supporting appellants and cross-appellees for amici curiae Coalition for School Funding Reform, Community Advocates for Public Education, Cleveland Heights-University Heights City School District, Lakewood City School District, and Shaker Heights City School District.
Rachelle Johnson, supporting appellants and cross-appellees for amicus curiae Ohio Education Association.
Carpenter & Lipps, L.L.P., Jeffrey A. Lipps, and Michael N. Beekhuizen, supporting appellees and cross-appellants for amicus curiae Buckeye Community Hope Foundation.
McNamara, Hanrahan, Callender & Loxterman, James S. Callender Jr., and Sheila M. Sexton, supporting appellees and cross-appellants for amici curiae Ohio Counsel of Community Schools, Lucas County Educational Service Center, Reynoldsburg Board of Education, Ashe Cultural Center, and National Association of Charter School Authorizers.
Nicola, Gudbranson & Cooper, L.L.C., Timothy L. McGarry, Arthur L. Clements III, and Becky M. Scheiman, supporting appellees and cross-appellants for amici curiae parent-teacher organizations of the following schools: Hope Academy-Canton Campus; Hope Academy-University Campus; Parma Community School; Summit Academy-Akron; Summit Academy-Dayton; Summit Aeademy-Parma; W.E.B. DuBois Academy; Ohio Coalition of E School Families, Inc.; Summit Academy-Xenia; and The Edge Academy.
Porter, Wright, Morris & Arthur, James B. Hadden, and Anne M. Hughes, supporting appellees and cross-appellants for amici curiae Charter School Leadership Council, Alliance for School Choice, Thomas B. Fordham Institute, and state charter-school organizations. Bricker & Eckler, L.L.P., Susan B. Greenberger, Anne Marie Sferra, and Jennifer A. Flint, not in support of the position of any party for amicus curiae Tri-Rivers Educational Computer Association.